Notice of Pre-AIA  or AIA  Status
Notice of Allowability
1.    This notice of allowance is responsive to the amendments and arguments filed by Applicant on 12/30/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s arguments are persuasive as to the allowability of the claims and for the reasons presented below, all previous rejections and arguments are considered moot.  
Allowable Subject Matter
2.    Claims 1-20 are allowed.
3. The following is an examiner’s statement of reasons for allowance.
Claims 1, 10 and 19
The closest prior art of  Abbassian teaches a user interface with a timeline display and a process of obtaining well data from one or more data sources and then monitoring said data to present over time in a visualization of the drilling site. Abbassian teaches notifying the user of events as markers based on the monitored parameters in displaying warnings, alerts or other data to the user. Abbassian teaches monitoring the mode of the drilling system and can alert the user when the mode changes. However, Abbassian does not teach or suggest displaying any information of the employee who performed an activity to the drilling operation related to the detected event of interest. Abbassian is silent to recognizing an employee who may have done any work on the rig. Moreover, Abbassian does not teach in response to a determination that a critical failure mode is activated then determining another or other event of interest that corresponds to a different mode of the drilling system that is likely to occur after the critical event. Moreover, while Abbassian teaches a timeline with a varied set of visualizations with events of interest, neither of the markers and events illustrated reflect and interactive visualization of the other event of interest of the drill in a likely different mode because Abbassian events are displayed historically 

    PNG
    media_image1.png
    1958
    1802
    media_image1.png
    Greyscale

With respect to claims 2-9, 11-18 and 20 import the same features as depending from claims 1, 10 and 19, thus are allowed for the same reasons. For all these reasons, the claims are thus allowed over the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179